Citation Nr: 0026645	
Decision Date: 10/05/00    Archive Date: 10/12/00

DOCKET NO.  98-20-423	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Newark, New Jersey


THE ISSUES

1. Entitlement to secondary service connection for a heart 
disorder.  

2. Entitlement to an effective date earlier than September 7, 
1993, for a grant of service connection for pulmonary 
asbestosis.  

3. Entitlement to an increased rating for pulmonary 
asbestosis, currently evaluated as 30 percent disabling.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

J. Horrigan, Counsel


INTRODUCTION

The veteran had active service from May 1969 to February 
1971.  His DD Form 214 indicates that he had 11 months and 20 
days of prior service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a November 1997 rating decision which 
granted an effective date of September 7, 1993 for a grant of 
service connection for pulmonary asbestosis.  The veteran 
appealed for an effective date prior to September 7, 1993.  
This appeal also arises from a rating decision of November 
1999 in which the RO denied secondary service connection for 
a heart disorder and also denied an evaluation in excess of 
30 percent for pulmonary asbestosis.  In July 2000 the 
veteran appeared and gave testimony at a hearing before the 
undersigned Board memebr at the RO.  A transcript of this 
hearing is of record.  

The case is before the Board for appellate consideration at 
this time.  For reasons made evident below, the issue of 
entitlement to an increased rating for pulmonary asbestosis 
will be discussed in the Remand section of this decision.  

FINDINGS OF FACT

1. The veteran's claim for secondary service connection for a 
heart disorder is not plausible.  

2. The veteran was discharged from the service in February 
1971 and his original claim for service connection for 
pulmonary asbestosis was received by the VA on September 
7, 1993.  


CONCLUSIONS OF LAW

1. The veteran has not submitted a well grounded claim for 
secondary service connection for a heart disorder.  
38 U.S.C.A. § 5107(a) (West 1991 & Supp. 2000)  

2. Under governing law, the effective date of the grant of 
service connection for pulmonary asbestosis is no earlier 
than September 7, 1993.  38 U.S.C.A. § 5110(a) (West 1991 
& Supp. 2000); 38 C.F.R. § 3.400 (1999).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I. Secondary Service Connection For a Heart Disorder  

On medical examination by a private physician in August 1993, 
there was a diagnosis of restrictive lung disease.  There was 
no diagnosis of any form of cardiovascular disease.  

During VA outpatient treatment in 1997 and 1998 for pulmonary 
asbestosis, the veteran was noted to complain of chest pain.  
A chest X-ray of August 1998 showed the heart to be within 
normal limits.  In October 1998, a diagnosis of 
angina/coronary artery disease since 1997 was reported.  

On VA medical examination in October 1998, a history of 
questionable, recently diagnosed angina was reported.  On 
physical evaluation, the veteran's blood pressure was 120/85.  
The heart had a regular rhythm and the S1 and S2 sounds were 
present.  There was no S3.  No murmurs were audible.  The 
diagnosis was angina.  It was noted that the veteran did not 
have hypertension.  The physician opined that the veteran's 
angina was not related to his pulmonary asbestosis.  

The veteran has contended that he has a heart disorder 
(angina) which is due to his service connected pulmonary 
asbestosis.  Secondary service connection may be granted for 
heart disease if the evidence shows that the veteran has a 
heart disorder which was caused by service connected 
disability or has been aggravated by a service connected 
disability.  38 C.F.R. § 3.310(a) Allen v. Brown, 7 Vet. App. 
439 (1995).  

The threshold question to be answered in regard to the issue 
of entitlement to secondary service connection for a heart 
disorder is whether the appellant has presented a well-
grounded claim, i.e., a claim that is plausible.  If he has 
not, the claim must fail and there is no further duty to 
assist the veteran in the development of the claim.  38 
U.S.C.A. § 5107; Murphy v. Derwinski, 1 Vet. App. 78 (1990).  

A well-grounded claim requires more than an allegation; the 
claimant must submit supporting evidence.  Furthermore, the 
evidence must justify a belief by a fair and impartial 
individual that the claim is plausible.  Tirpak v. Derwinski, 
2 Vet. App. 609 (1992).  As will be explained below, the 
Board finds that the claim for entitlement to secondary 
service connection for a heart disorder is not well grounded.  

When, as in this case, the issue involves a question of 
medical diagnosis or causation, medical evidence is required 
to make the claim well grounded.  Grottveit v. Brown, 5 Vet. 
App. 91 (1993).  Lay statements by the veteran regarding 
questions of medical diagnosis and causation are not 
sufficient to establish a well-grounded claim as he is not 
competent to offer medical opinions.  Espiritu v. Derwinski, 
2 Vet. App. 492 (1993).  

In the context of a claim for secondary service connection, 
the evidence must show that the veteran has a current 
disability and that such disability was either caused by or 
aggravated by a service-connected disability.  

The record indicates that the veteran has been complaining of 
chest pains in recent years, and a diagnosis of angina has 
been recently rendered. While the veteran has asserted that 
his heart disability is due to service-connected pulmonary 
asbestosis, his assertion alone is not sufficient for the 
establishment of a well-grounded claim because, as a layman 
(a person without medical training or expertise) he is not 
competent to render an opinion regarding the medical cause of 
any heart disorder.  See Espiritu, supra.  There is no 
competent medical evidence which indicates that there is any 
relationship between the veteran's heart disorder, diagnosed 
as angina, and his service-connected pulmonary asbestosis.  
In fact, a VA physician who recently examined the veteran has 
opined that there is no relationship between the veteran's 
angina and his service connected pulmonary asbestosis.  
Therefore, the requirements of a well-grounded claim are not 
met in regard to the issue of entitlement to secondary 
service connection for a heart disorder.  Accordingly, this 
claim must be denied as not well grounded.  

II. An Effective Date Earlier Than September 7, 1993, For a 
Grant of Service Connection For Pulmonary Asbestosis.

The veteran was discharged from active service In February 
1971.  His original claim for service connection for 
pulmonary asbestosis was received by the VA on September 7, 
1993.  

During a recent hearing before the undersigned Board member 
the veteran stated that he did not file a claim for service 
connection for pulmonary asbestosis until September 1993 
because he did not know that he had this disease until that 
time.  The veteran said that he believed that service 
connection for this disease should be granted from the date 
of his service discharge, because he was not warned of the 
dangers of asbestosis during service and was not given any 
protection against this disease during service.  

Under the governing criteria, the effective date of an 
evaluation and award of compensation based on an original 
claim will be the date of receipt or the date entitlement 
arose, whichever is the later. , unless specifically provided 
otherwise.  38 U.S.C.A. § 5110(a); 38 C.F.R. § 3.400(a).  The 
effective date of an award of disability compensation based 
on a claim for direct service connection will be the day 
following separation from active service or the date 
entitlement arose, if the claim is received within 1 year 
following separation from active service; otherwise, the 
effective date will be the date of receipt of the claim or 
the date entitlement arose, whichever is later.  38 C.F.R. 
§ 3.400(b)(2).  

In this case, the RO received the veteran's original claim 
for service connection for pulmonary asbestosis on September 
7, 1993, many years after the veteran's discharge from 
service in February 1971.  The veteran has not contended, nor 
do the facts show, that he filed an original claim for 
service connection for pulmonary asbestosis prior to 
September 7, 1993.  Thus, the proper effective date for a 
grant of service connection may not be the day following the 
veteran's discharge from service.  38 C.F.R. § 3.400(b)(2).  
Where a claim for direct service connection is received more 
than 1 year following separation from service, the 
controlling law and regulations specifically provide that the 
proper effective date may be no earlier than the date of 
receipt of the claim.  Thus, September 7, 1993 is the 
appropriate effective date for a grant of direct service 
connection for pulmonary asbestosis.  


ORDER

Secondary service connection for a heart disorder is denied.  

An effective date earlier than September 7, 1993 for a grant 
of service connection for pulmonary asbestosis is denied.  


REMAND

As regards the matter of an increased rating for pulmonary 
asbestosis, at the time of the July 2000 Board hearing at the 
RO, the undersigned Board member was not aware of the 
existance of a June 2000 VA respiratory examination.  At some 
time after the Board hearing was conducted the June 2000 VA 
examination report was added to the record.  The June 2000 VA 
respiratory examination report has not been reviewed by the 
RO, and the veteran's representative at the Board did not 
waive RO review of that evidence when he reviewed the the 
claims folder in September 2000.  

In view of the foregoing, the third issue noted on the title 
page is REMANDED to the RO for the following action:  

The RO should review the report of the VA 
respiratory examination of June 22, 2000 
and then readjudicate the issue of 
entitlement to an increased rating for 
pulmonary asbestosis, including on an 
extraschedular basis.  If the benefit 
sought on appeal remains denied, the 
veteran and his representative should be 
provided a supplemental statement of the 
case and afforded a reasonable 
opportunity to respond.  The case should 
then be returned to this Board for 
further appellate consideration, if 
otherwise appropriate.

No action is required of the veteran until he is so informed 
by the RO.  The purpose of this remand is to insure that the 
veteran receives due process of law.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been 
remanded by the Board and the Court.  See M21-1, Part IV, 
paras. 8.44-8.45 and 38.02-38.03.



		
	BRUCE E. HYMAN
	Veterans Law Judge
	Board of Veterans' Appeals



 

